COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Felton and Kelsey
Argued at Alexandria, Virginia


JOHNNY EARL CHERRY
                                                            MEMORANDUM OPINION * BY
v.      Record No. 1266-03-1                            CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                                   APRIL 27, 2004
COMMONWEALTH OF VIRGINIA


                       FROM THE CIRCUIT COURT OF YORK COUNTY
                                 Prentis Smiley, Jr., Judge

               Dianne G. Ringer (Bierowicz & Ringer, P.C., on brief), for appellant.

               Stephen R. McCullough, Assistant Attorney General (Jerry W.
               Kilgore, Attorney General, on brief), for appellee.


        Johnny Earl Cherry (appellant) pled guilty to driving under the influence (third or

subsequent offense) in violation of Code § 18.2-266 and driving while an habitual offender in

violation of Code § 46.2-357. On appeal, he contends that the trial court (1) erred by participating

in a plea agreement discussion in violation of Rule 3A:8(c) and (2) abused its discretion in failing to

immediately require a jury trial when appellant tendered an initial not guilty plea. Because we find

that appellant’s claims are procedurally defaulted under Rule 5A:18, we affirm the judgment of the

trial court.

                                                   I.

        The facts underlying the charged offenses are not at issue in this appeal. Rather, appellant

argues that the trial court erred in the manner in which it accepted his guilty plea. The record

reflects that at no time during the extended plea colloquy, when the trial judge attempted to



        * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
ascertain whether appellant was entering his plea knowingly and voluntarily or at any later time, did

appellant object to the procedure employed. 1 Counsel concedes that neither ground of appeal was

raised in the trial court, nor does she argue a basis for us to apply the ends of justice exception to

Rule 5A:18.

                         Pursuant to Rule 5A:18, we “will not consider an argument
                on appeal which was not presented to the trial court.” Ohree v.
                Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488
                (1998); Rule 5A:18. The same argument must have been raised,
                with specificity, at trial before it can be considered on appeal. See
                Buck v. Commonwealth, 247 Va. 449, 452-53, 443 S.E.2d 414,
                417 (1994); Floyd v. Commonwealth, 219 Va. 575, 584, 249
S.E.2d 171, 176 (1978). The purpose of this rule is to insure that
                the trial court and opposing party are given the opportunity to
                intelligently address, examine, and resolve issues in the trial court,
                thus avoiding unnecessary appeals. See Lee v. Lee, 12 Va. App.
512, 514, 404 S.E.2d 736, 737 (1991); Kaufman v. Kaufman, 12
Va. App. 1200, 1204, 409 S.E.2d 1, 3-4 (1991).

Correll v. Commonwealth, 42 Va. App. 311, 324, 591 S.E.2d 712, 719 (2004).

        Finally, we decline to apply the “ends of justice” exception. Appellant fails to develop this

argument. See Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992) (declining

to address a question not fully developed on brief). Additionally, the record reflects no reason to

apply the ends of justice exception to this case.

        Therefore, we affirm the decision of the trial court.

                                                                                              Affirmed.




        1
         During the initial plea colloquy, appellant stated that he wished to plead not guilty and
waive a jury. The Commonwealth demanded a jury, and the trial court stated the jury trial would
begin as soon as appellant’s second attorney, who was late, arrived. When that counsel appeared
and after further questioning, the trial court stated “I’ve got his not-guilty pleas and I’ve accepted
them and I am ready to call the jury. Do you want to take two minutes with him?” Counsel then
discussed the case with appellant who changed his plea to guilty obviating the request for a jury
trial.

                                                    -2-